DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the amendments made the claim objections and the 35 USC 112 rejections have been withdrawn.
Applicant argues that the drawing objection has been obviated by canceling claims 7-10, however the multiple depictions of the symbol that were recited in claim 4 and now recited in amended claims 1, 13, and 15 are not shown in the drawings therefore the drawing objection has not been withdrawn.
Applicant's arguments filed 11/16/2021 regarding the 35 USC 103 rejection have been fully considered but they are moot in view of the new grounds of rejection.
The Applicant asserts on pages 7-8 of the Response:
Original dependent claim 4 recites "wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows: [Alternative 1] the movement of the patient is completely correctable during a measurement with the magnetic resonance system, [Alternative 2] the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, or [Alternative 3] the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system" (annotation and emphasis added). 
The Examiner admits that Yu does not teach any of these three alternatives. See Office Action, page 9. In an effort to make up for this deficiency, the Examiner additionally applies Oh, 
Applicant’s arguments with respect to claims 1, 13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to German Patent Application No. DE102018218057.1, filed on October 22, 2018 acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR
41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple depictions of the symbol as recited in Claim 1 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20160035108 A1), and further in view of Oh (US 20140378816 A1), Dosenbach (US 20200225308 A1), and Stuber (US 6230039 B1).
Regarding Claim 1, Yu discloses a method for monitoring a patient in a magnetic resonance system (Para [0006] – “The disclosure herein provides systems, devices, and methods for tracking and compensating for patient motion during a medical imaging scan, such as during a magnetic resonance imaging scan”), comprising:
acquiring images of the patient by a camera in real time (Para [0191] – “to enable real-time motion tracking during a medical imaging scan, in some embodiments, a motion compensation system must operate at a speed of at least 100 Hz, for example, performing an object orientation estimate at a rate of at least 100 times per second”, Para [0126] – “The motion compensation system 100 illustrated in FIGS. 1A and 1B comprises a motion tracking system 102, a scanner 104, a scanner controller 106, two detectors 108, and an optical marker or target 110”, Para [0127] – “The detectors 108 can be, for ;
determining a movement of the patient and a degree of the movement of the patient by evaluating the images (Para [0017] – “a tracking engine configured to determine a pose of the object in six degrees of freedom by analyzing the first and second images”, Para [0236] – “The target size, rotation angles and translation vector determine the relative displacement of the three target centroids precisely in three dimensions”); and
Conversely Yu does not teach depicting a symbol symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement,
wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system,
the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, and
the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system.
However, Oh discloses depicting a symbol symbolizing a part of the patient (Fig. 17 shows a symbol of a face/head with the image of the patient being a face/head), wherein a depicted property of the symbol depicts the degree of the movement (Fig.17 shows a property of the symbol (color) change as the degree of movement changes),

    PNG
    media_image1.png
    355
    690
    media_image1.png
    Greyscale

wherein the determination and depiction of the degree enables a distinction based on the property of the symbol (Fig. 17 depicts two properties of the symbol based on a degree of motion, Para [0085] – “As shown, since the motion of the examinee is equal to or greater than a threshold value, the medical imaging apparatus 100 may display a symbol 1740 indicating that recapturing is necessary as the guide information”, therefore when the symbol is gray/shaded the degree of motion is above the threshold) as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system (Para [0069] – “The medical imaging apparatus 100 may also provide the guide information indicating that although the motion is detected, the detected motion may be disregarded since the detected motion slightly affects the imaging or the detected motion may be corrected through image post-processing”, Fig. 9 shows a scale of when the movement can be corrected and when recapturing is necessary, Fig. 17 shows a white symbol when motion is below the threshold, Para [0085] – “If the motion of the examinee is detected to be smaller than the threshold value, the medical imaging apparatus 100 may display a symbol 1780 indicating that it is unnecessary to suspend or delay the imaging as the guide information”),
the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system (Para [0069] – “In operation 740, the medical imaging apparatus 100 provides guide information in response to comparing a motion of an examinee with a threshold value and indicating that recapture of an image is necessary since a level of motion of the examinee is serious or an imaging protocol is suspended.”, therefore it is interpreted the threshold value is used a determining factor for an image needing recaptured, Fig. 9 shows a scale of when the movement can be corrected and when recapturing is necessary, Fig. 17 shows a gray/shaded symbol when motion is above the threshold, Para [0085] – “As shown, since the motion of the examinee is equal to or greater than a threshold value, the medical imaging apparatus 100 may display a symbol 1740 indicating that recapturing is necessary as the guide information”).
Oh is an analogous art considering they are both in the field of detecting movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Oh - Para [0086]).
Conversely Yu and Oh do not teach wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows:
the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, and
However, Dosenbach discloses wherein the determination and depiction of the degree enables a distinction based on the property of the symbol (Fig. 12B includes three different symbols where the as follows:
Dosenbach is an analogous art considering they are both in the field of detecting movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the medium motion symbol of Dosenbach to achieve the same results. One would have motivation to combine because “The FIRMM head motion prediction method alerts operators to sudden changes (e.g., increased or decreased FD values) by providing scanner operators real-time feedback by, for example, displaying data in real-time on the operator's GUI.” (Dosenbach - Para [0226]).
Conversely Yu, Oh, and Dosenbach do not teach the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, 
	However, Stuber discloses the movement of the patient is only partially correctable during a measurement with the magnetic resonance system (Col. 2 lines 21-29 – “it is an object of this invention to provide simple and reliable MR methods and apparatus for reducing or eliminating the artifacts due to uncontrolled or unpredictable modulation of Signal Strength ink-space introduced by gating, in particular by respiratory gating, and, especially, by motion-adaptive gating. Thereby, the present invention provides MR images of moving parts of a patient with improved image quality and in reduced scan times”, therefore by reducing the artifacts the movement is only partially corrected, it can be interpreted that reducing artifacts is dependent on the degree of motion such as medium motion shown by the symbol of Dosenbach),
Stuber is an analogous art considering they are both in the field of correcting movement in MRI images.

Regarding Claim 2, Yu, Oh, Dosenbach, and Stuber disclose all the elements of the claimed invention as cited in claim 1.
Conversely Yu does not teach wherein the symbol is a head symbol of the head of the patient or the property is a color of the symbol.
However, Oh discloses wherein the symbol is a head symbol of the head of the patient (Fig. 17 reproduced above shows a symbol of a face/head with the image of the patient being a face/head) or the property is a color of the symbol (Fig.17 shows a property of the symbol (color) change as the degree of movement changes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Oh - Para [0086]).
Regarding Claim 3, Yu, Oh, Dosenbach, and Stuber disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses wherein the determination of the movement of the patient comprises the determination of a direction of the movement of the patient (Para [0204] – “Using two cameras, a stereo view of the centroid projections can be used to determine the 3D location in space of each target centroid, and the 6-DOF displacement vector can then be determined through a simple matrix , and
Conversely Yu does not teach wherein the depiction of the symbol comprises a depiction of a movement of the symbol, wherein a direction of the movement of the symbol corresponds to a direction of the movement of the patient.
However Oh discloses wherein the depiction of the symbol comprises a depiction of a movement of the symbol (Fig. 14 shows a symbol depicting movement), wherein a direction of the movement of the symbol corresponds to a direction of the movement of the patient (Fig. 14 shows a symbol turned to the same degree as the patient, Para [0081] – “The medical imaging apparatus 100 may identify and display the angle of the examinee's head for capturing from an unsuitable angle by using the graphical data 1410”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Oh - Para [0086]).
Regarding Claim 11, Yu, Oh, Dosenbach, and Stuber disclose all the elements of the claimed invention as cited in claim 1.
wherein the determination of the movement of the patient and the degree of the movement of the patient (Para [0017] – “a tracking engine configured to determine a pose of the object in six degrees of freedom by analyzing the first and second images”, Para [0236] – “The target size, rotation angles and translation vector determine the relative displacement of the three target centroids precisely in three dimensions”) comprises:
acquiring a plurality of consecutive movements of the patient (Para [0144] – “In some embodiments, the motion data feed generator 324 is configured to obtain multiple object poses and to combine these, such as by averaging, before sending them to the scanner controller 106”, as shown in Fig. 3B the motion data feed generator is part of the motion tracking system which receives its data from the detectors [cameras] and as cited above in independent claim 1 the cameras acquire images in real-time therefore the motion feed generator is acquiring a plurality of consecutive movements),
determining for each of these movements in each case a degree of the respective one of the movements by evaluating the images (As shown in Fig. 3B the motion data feed generator receives its data from the motion database or the tracking engine, Para [0147] – “The components of the tracking engine 334 can be configured to operate to track the motion of an object or patient using, for example, the process flow described below with reference to FIG. 7C.”, as cited above the motion tracking system receives its data from the detectors [camera] which acquire images in real time therefore it is interpreted the movement is determined for each case), and

    PNG
    media_image2.png
    481
    693
    media_image2.png
    Greyscale

determining the degree of a total movement that comprises the detected consecutive movements of the patient as a function of the degrees of these movements and a number of these movements (Para [0144] – “In some embodiments, the motion data feed generator 324 is configured to obtain multiple object poses and to combine these, such as by averaging, before sending them to the scanner controller 106”, therefore a total movement is determined based on the consecutive movements in between the time of motion acquisition and sending the movements to the scanner controller), and
Conversely Yu does not teach wherein the depiction of the symbol comprises:
depicting the symbol in that the property of the symbol depicts the degree of the total movement.
However, Oh discloses wherein the depiction of the symbol (Fig. 14 reproduced above) comprises:
depicting the symbol in that the property of the symbol depicts the degree of the total movement (Para [0074] – “the medical imaging apparatus 100 may detect the motion of the examinee 1130 by measuring a change in a color, chroma, and brightness characteristics of each pixel of a moving image”, Para [0060] – “FIG. 3 shows a flowchart of an information providing method using the structure of the medical imaging apparatus 100. Operations are time serially processed by the sensor 110, the motion calculation unit 120, the user interface unit 130, the controller 140, the capturing unit 150, the image processor 160, the communication unit 170, the imaging protocol manager 180, and the memory 190”, therefore because the apparatus is using a moving image and the operations are time serially processed it can be interpreted the degree of movement depicted in the property of the symbol in Fig. 14 is a total movement in the operation processed by the sensor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Oh -Para [0086]).
Regarding Claim 12, Yu, Oh, Dosenbach, and Stuber disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses wherein the steps of the acquisition of the images of the patient, the determination of the movement of the patient, and the degree of the movement of the patient, […], are performed before an actual measurement by means of the magnetic resonance system (Fig. 7B – acquiring images (728), determining movement (736), and the degree of movement (736) are performed prior to scanner controller adjusting scanner to compensate for motion (740) therefore it is interpreted the steps are performed before a measurement to have a motion corrected measurement/image), and

    PNG
    media_image3.png
    478
    690
    media_image3.png
    Greyscale

Conversely Yu does not teach the depiction of the symbol, are performed before an actual measurement by means of the magnetic resonance system, and
However Oh discloses the depiction of the symbol, are performed before an actual measurement by means of the magnetic resonance system (Fig. 6 shows method steps where motion is detected and in step (660) guide information is provided according to comparison result which occurs before the step of proceed with protocol (690), Para [0084] – “FIG. 17 shows a system providing guide information using an image of an examinee”, therefore the depiction of the symbol in Fig. 17 is performed before the MRI measurement), and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or 
Regarding Claim 15, Yu discloses A non-transitory computer program product that comprises a program and loadable directly into a memory of a programmable control facility of a magnetic resonance system with computer configured to execute the steps of the method (Para [0022] – “Certain embodiments comprise a computer readable, non-transitory storage medium having a computer program stored thereon for causing a suitably programmed computer system to process by one or more processors computer-program code by performing a method of tracking motion of an object when the computer program is executed on the suitably programmed computer system”) as claimed in claim 1 (Yu and Oh disclose the method of claim 1 as cited above)
acquiring images of the patient by a camera in real time (Para [0191] – “to enable real-time motion tracking during a medical imaging scan, in some embodiments, a motion compensation system must operate at a speed of at least 100 Hz, for example, performing an object orientation estimate at a rate of at least 100 times per second”, Para [0126] – “The motion compensation system 100 illustrated in FIGS. 1A and 1B comprises a motion tracking system 102, a scanner 104, a scanner controller 106, two detectors 108, and an optical marker or target 110”, Para [0127] – “The detectors 108 can be, for example, digital cameras capable of acquiring images of the optical marker 110 and transmitting those images to the motion tracking system 102”, therefore the cameras capture images in real time);
determining a movement of the patient and a degree of the movement of the patient by evaluating the images (Para [0017] – “a tracking engine configured to determine a pose of the object in six degrees of freedom by analyzing the first and second images”, Para [0236] – “The target size, rotation angles and translation vector determine the relative displacement of the three target centroids precisely in three dimensions”); and
when the program is executed in the control facility of the magnetic resonance system
depicting a symbol symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement,
wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system,
the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, and
the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system.
However Oh discloses when the program is executed in the control facility of the magnetic resonance system (Para [0090] – “The embodiments of the present invention may be written as computer programs and may be implemented in general-use digital computers that execute the programs using a computer-readable recording medium”, Para [0051] – “The output unit 134 may output the guide information both to the user positioned in a console room and to the examinee positioned in a shield room”).
depicting a symbol symbolizing a part of the patient (Fig. 17 shows a symbol of a face/head with the image of the patient being a face/head), wherein a depicted property of the symbol depicts the degree of the movement (Fig.17 shows a property of the symbol (color) change as the degree of movement changes),
wherein the determination and depiction of the degree enables a distinction based on the property of the symbol (Fig. 17 depicts two properties of the symbol based on a degree of motion, Para as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system (Para [0069] – “The medical imaging apparatus 100 may also provide the guide information indicating that although the motion is detected, the detected motion may be disregarded since the detected motion slightly affects the imaging or the detected motion may be corrected through image post-processing”, Fig. 9 shows a scale of when the movement can be corrected and when recapturing is necessary, Fig. 17 shows a white symbol when motion is below the threshold, Para [0085] – “If the motion of the examinee is detected to be smaller than the threshold value, the medical imaging apparatus 100 may display a symbol 1780 indicating that it is unnecessary to suspend or delay the imaging as the guide information”),
the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system (Para [0069] – “In operation 740, the medical imaging apparatus 100 provides guide information in response to comparing a motion of an examinee with a threshold value and indicating that recapture of an image is necessary since a level of motion of the examinee is serious or an imaging protocol is suspended.”, therefore it is interpreted the threshold value is used a determining factor for an image needing recaptured, Fig. 9 shows a scale of when the movement can be corrected and when recapturing is necessary, Fig. 17 shows a gray/shaded symbol when motion is above the threshold, Para [0085] – “As shown, since the motion of the examinee is equal to or greater than a threshold value, the medical imaging apparatus 100 may display a symbol 1740 indicating that recapturing is necessary as the guide information”).

Conversely Yu and Oh do not teach wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows:
the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, and
However, Dosenbach discloses wherein the determination and depiction of the degree enables a distinction based on the property of the symbol (Fig. 12B includes three different symbols where the property of the symbol indicates the degree of motion including a symbol for medium motion) as follows:
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the medium motion symbol of Dosenbach to achieve the same results. One would have motivation to combine because “The FIRMM head motion prediction method alerts operators to sudden changes (e.g., increased or decreased FD values) by providing scanner operators real-time feedback by, for example, displaying data in real-time on the operator's GUI.” (Dosenbach - Para [0226]).
Conversely Yu, Oh, and Dosenbach do not teach the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, 
	However, Stuber discloses the movement of the patient is only partially correctable during a measurement with the magnetic resonance system (Col. 2 lines 21-29 – “it is an object of this invention to provide simple and reliable MR methods and apparatus for reducing or eliminating the artifacts due , therefore by reducing the artifacts the movement is only partially corrected, it can be interpreted that reducing artifacts is dependent on the degree of motion such as medium motion shown by the symbol of Dosenbach),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the partially corrected movement of Stuber to achieve the same results. One would have motivation to combine because “the present invention provides MR images of moving parts of a patient with improved image quality and in reduced scan times” (Stuber – Col.2 lines 27-29).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20160035108 A1), Oh (US 20140378816 A1), Dosenbach (US 20200225308 A1), and Stuber (US 6230039 B1) as applied to claim 1 above, and further in view of Lee et al. (US 20170055925 A1).
Regarding Claim 5, Yu, Oh, Dosenbach, and Stuber disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses wherein the evaluation of the images comprises the detection of a marker on the patient (Para [0010] – “In some embodiments, determining whether each digital image includes the optical marker comprises”, Fig. 5E shows the marker placed on the patient), and

    PNG
    media_image4.png
    633
    598
    media_image4.png
    Greyscale


Conversely Yu does not teach wherein the depiction of the symbol depicts whether the marker is detected or whether the marker is not detected.
However, Lee discloses wherein the depiction of the symbol depicts whether the marker is detected or whether the marker is not detected (Fig. 5A show markers Ma, Mb, and Mc showing the position of sensors 26a, 26b, 26c, therefore it is interpreted the markers are only shown when the sensors are visible),
Lee is an analogous art considering it is in the field of using markers for positioning of a camera.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate depiction of Lee to achieve the same results. One would have motivation to combine because “Since the X-ray irradiation window B1 displayed by being overlapped on the camera image 152 is based on a two-dimensional coordinate system” (Lee - Para [0186]) therefore it allows a user to see when the camera is in the correct position.
Regarding Claim 6, Yu, Oh, Dosenbach, and Stuber disclose all the elements of the claimed invention as cited in claim 1.
wherein the evaluation of the images comprises a determination whether the camera is calibrated or whether the camera is not calibrated Para [0140] – “In other embodiments, the calibration engine 306 is utilized for at least some calibration procedures during some or all motion tracking procedures”, Para [0413] – “Camera position calibrations need only be performed periodically or when changes to camera positions are suspected”, therefore it is interpreted the camera is recalibrated when it is determined that the camera is no longer calibrated), and
Conversely Yu does not teach wherein the depiction of the symbol comprises that the symbol depicts whether the camera is calibrated or whether the camera is not calibrated.
However, Lee discloses wherein the depiction of the symbol comprises that the symbol depicts whether the camera is calibrated or whether the camera is not calibrated (Para [0023] – “a display unit that displays information related to the calibration when the calibration is required”, Para [0285] – “Since the information simply needs to be conveyed, a method of outputting a warning is not limited”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate depiction of Lee to achieve the same results. One would have motivation to combine because “Since the X-ray irradiation window B1 displayed by being overlapped on the camera image 152 is based on a two-dimensional coordinate system” (Lee Para [0186]) therefore it allows a user to see when the camera is in the correct position.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20160035108 A1) and further in view of Huang et al. (US 20150115963 A1), Oh et al. (US 20140378816 A1), Dosenbach (US 20200225308 A1), and Stuber (US 6230039 B1).
Regarding Claim13, Yu discloses a magnetic resonance system for monitoring a patient (Para [0006] – “The disclosure herein provides systems, devices, and methods for tracking and compensating for patient motion during a medical imaging scan, such as during a magnetic resonance imaging scan”), wherein the magnetic resonance system comprises […], a computer (abstract – “a computer system , a camera (abstract – “a first camera positioned to view an optical marker along a first line of sight”), and a display (Para [0439] – “In one embodiment, the I/O devices and interfaces 1512 comprise one or more display devices, such as a monitor, that allows the visual presentation of data to a user. More particularly, a display device provides for the presentation of GUIs, application software data, and multimedia presentations, for example”), wherein the magnetic resonance system is configured to:
use the camera to acquire images of the patient located in the magnetic resonance system in real time (Para [0191] – “to enable real-time motion tracking during a medical imaging scan, in some embodiments, a motion compensation system must operate at a speed of at least 100 Hz, for example, performing an object orientation estimate at a rate of at least 100 times per second”, Para [0126] – “The motion compensation system 100 illustrated in FIGS. 1A and 1B comprises a motion tracking system 102, a scanner 104, a scanner controller 106, two detectors 108, and an optical marker or target 110”, Para [0127] – “The detectors 108 can be, for example, digital cameras capable of acquiring images of the optical marker 110 and transmitting those images to the motion tracking system 102”, therefore the cameras capture images in real time);
use the computer to determine a movement of the patient and a degree of the movement of the patient by evaluating the images (Para [0017] – “a tracking engine configured to determine a pose of the object in six degrees of freedom by analyzing the first and second images”, Para [0236] – “The target size, rotation angles and translation vector determine the relative displacement of the three target centroids precisely in three dimensions”); and
Yu discloses a scanner controller (Para [0126] – “The motion compensation system 100 illustrated in FIGS. 1A and 1B comprises a motion tracking system 102, a scanner 104, a scanner controller 106, two detectors 108, and an optical marker or target 110”, Para [0010] – “generate a Radio Frequency (RF) controller, a gradient controller, an image sequence controller.
depict a symbol symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement,
wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system,
the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, and
the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system.
However, Huang discloses a Radio Frequency (RF) controller, a gradient controller, an image sequence controller (Para [0025] – “A sequence controller 18 controls a radio frequency (RF) controller 20 and a gradient controller 22”).
Huang is an analogous art considering it is in the field of correcting motion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the controllers of Huang to achieve the same results. One would have motivation to combine because it discloses a “new and improved channel by channel artifact reduction which addresses the above referenced issues, and others.” (Huang - Para [0007]).
depict a symbol symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement,
wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system,
the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, and
the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system.
However, Oh discloses depict a symbol symbolizing a part of the patient (Fig. 17 shows a symbol of a face/head with the image of the patient being a face/head), wherein a depicted property of the symbol depicts the degree of the movement (Fig.17 shows a property of the symbol (color) change as the degree of movement changes),
wherein the determination and depiction of the degree enables a distinction based on the property of the symbol (Fig. 17 depicts two properties of the symbol based on a degree of motion, Para [0085] – “As shown, since the motion of the examinee is equal to or greater than a threshold value, the medical imaging apparatus 100 may display a symbol 1740 indicating that recapturing is necessary as the guide information”, therefore when the symbol is gray/shaded the degree of motion is above the threshold) as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system (Para [0069] – “The medical imaging apparatus 100 may also provide the guide information indicating that although the motion is detected, the detected motion may be disregarded since the detected motion slightly affects the imaging or the detected motion may be corrected through ,
the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system (Para [0069] – “In operation 740, the medical imaging apparatus 100 provides guide information in response to comparing a motion of an examinee with a threshold value and indicating that recapture of an image is necessary since a level of motion of the examinee is serious or an imaging protocol is suspended.”, therefore it is interpreted the threshold value is used a determining factor for an image needing recaptured, Fig. 9 shows a scale of when the movement can be corrected and when recapturing is necessary, Fig. 17 shows a gray/shaded symbol when motion is above the threshold, Para [0085] – “As shown, since the motion of the examinee is equal to or greater than a threshold value, the medical imaging apparatus 100 may display a symbol 1740 indicating that recapturing is necessary as the guide information”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Oh - Para [0086]).
Conversely Yu, Huang, and Oh do not teach wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows:
the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, and
wherein the determination and depiction of the degree enables a distinction based on the property of the symbol (Fig. 12B includes three different symbols where the property of the symbol indicates the degree of motion including a symbol for medium motion) as follows:
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the medium motion symbol of Dosenbach to achieve the same results. One would have motivation to combine because “The FIRMM head motion prediction method alerts operators to sudden changes (e.g., increased or decreased FD values) by providing scanner operators real-time feedback by, for example, displaying data in real-time on the operator's GUI.” (Dosenbach - Para [0226]).
Conversely Yu, Huang, Oh, and Dosenbach do not teach the movement of the patient is only partially correctable during a measurement with the magnetic resonance system, 
	However, Stuber discloses the movement of the patient is only partially correctable during a measurement with the magnetic resonance system (Col. 2 lines 21-29 – “it is an object of this invention to provide simple and reliable MR methods and apparatus for reducing or eliminating the artifacts due to uncontrolled or unpredictable modulation of Signal Strength ink-space introduced by gating, in particular by respiratory gating, and, especially, by motion-adaptive gating. Thereby, the present invention provides MR images of moving parts of a patient with improved image quality and in reduced scan times”, therefore by reducing the artifacts the movement is only partially corrected, it can be interpreted that reducing artifacts is dependent on the degree of motion such as medium motion shown by the symbol of Dosenbach),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the partially corrected movement of Stuber to achieve the same results. One would have motivation to combine because “the present invention .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/Primary Examiner, Art Unit 3793